OdliN, Judge,
delivered tbe following opinion:
On June 5, 1923, there was filed in tbe office of tbe clerk of tbis court a verified petition on bebalf of G. R. Newman & *254Company, et al., creditors of tbe said bankrupt firm, in which they ask this court to review an order made by the former referee in bankruptcy at Ponce, Mr. Arturo Ortiz Toro, by which he allowed the sum of $400 to E. Flores Colon as fees in representation of the bankrupt firm; and this money was paid without being based upon any verified petition, without any meeting of the creditors, and in fact the petition of the said E. Flores Colon does not appear ever even to have been filed by the referee in bankruptcy. There is a file mark on the back of this petition signed by C.- Suarez, clerk, and this • last-named person is presumed to be an employee of the said referee in bankruptcy.
The evidence shows clearly to my mind that these petitioning creditors knew nothing about this payment until shortly before June 5, 1923. I am obliged to hold that this payment was illegal, improper, and unauthorized; that the amount of $400 was excessive; that the sum of $100 is ample compensation for the work which E. Flores Colon did in this case,, because up to the present time the assets of the bankrupt in the hands of the trustee have produced in cash the sum of $3,536; that there have been distributed among the unsecured creditors less than $2,600; that the trustee now has on hand in cash the sum of $25.49, which shows that nearly $1,000 have been utilized in expenses and fees.
It is therefore Ordered that the said E. Flores Colon on or before January 19, 1924, refund $300 in cash, being the excess now disallowed him, and that this money be deposited by him in the registry of this court.
This petition of June 5, 1923, also asks this court to direct the said E. Flores Colon to account for the sum of $495.15 *255upon tbe theory'that this sum in bis hands'is part of the bankrupt estate. But tbe report of the lately deceased referee in Bankruptcy at Ponce, Mr. Antonio Torres Cordova, as above stated, shows that" this money is a trust fund in the hands of E. Plores Colon which belongs to. his clients, one or both of them. Therefore, this court- makes no order at this time in regard to said sum of $495.15, but reserves the right to Mr. Antonio Vivaldi or Mr. Domingo Vivaldi to apply to this court any time before February 1, 1924, for an order directing the said attorney E. Flores Colon to refund said amount to them, or either of them, as the case may be.
To this ruling and order and opinion the said E. Flores Colon excepts.
Done and Ordered in open court at San Juan, Porto Bico, this 21st day of December, 1923.